

	

		II

		109th CONGRESS

		1st Session

		S. 66 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security Act to provide

		  for coverage of services provided by nursing school clinics under State

		  medicaid programs.

	

	

		1.Short titleThis Act may be cited as the

			 Nursing School Clinics Act of

			 2005.

		2.Medicaid

			 coverage of services provided by nursing school clinics

			(a)In

			 generalSection 1905(a) of the

			 Social Security Act (42 U.S.C.

			 1396d(a)) is amended—

				(1)in paragraph

			 (27), by striking and at the end;

				(2)by redesignating

			 paragraph (28) as paragraph (29); and

				(3)by inserting

			 after paragraph (27), the following new paragraph:

					

						(28)nursing school

				clinic services (as defined in subsection (x)) furnished by or under the

				supervision of a nurse practitioner or a clinical nurse specialist (as defined

				in section 1861(aa)(5)), whether or not the nurse practitioner or clinical

				nurse specialist is under the supervision of, or associated with, a physician

				or other health care provider; and

						.

				(b)Nursing school

			 clinic services definedSection 1905 of the

			 Social Security Act (42 U.S.C. 1396d)

			 is amended by adding at the end the following new subsection:

				

					(y)The term

				nursing school clinic services means services provided by a health

				care facility operated by an accredited school of nursing which provides

				primary care, long-term care, mental health counseling, home health counseling,

				home health care, or other health care services which are within the scope of

				practice of a registered nurse.

					.

			(c)Conforming

			 amendmentSection

			 1902(a)(10)(C)(iv) of the Social

			 Security Act (42 U.S.C.

			 1396a(a)(10)(C)(iv)) is amended by inserting and

			 (28) after (24).

			(d)Effective

			 dateThe amendments made by this section shall be effective with

			 respect to payments made under a State plan under title XIX of the

			 Social Security Act (42 U.S.C. 1396 et

			 seq.) for calendar quarters commencing with the first calendar quarter

			 beginning after the date of enactment of this Act.

			

